SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) August 13, 2007 EXOUSIA ADVANCED MATERIALS, INC. (Exact name of registrant as specified in its charter) Texas 333-87696 76-0636625 (State of incorporation) (Commission File Number) (IRS Employer Identification Number) 1200 Soldiers Field Drive, Suite 200 Sugar Land, TX77479 (Address of principal executive offices) (Telephone number, including area code of agent for service)(281) 313-2333 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant's Certifying Accountant A)On August 9, 2007, Harper & Pearson, P.C. was dismissed as the independent auditor for Exousia Advanced Materials, Inc. (the "Registrant"). Harper & Pearson, P.C. has served as the independent auditor of the Registrant's annual financial statements from the inception of Registrant for the Registrant’s financial statements. From the date on which Harper & Pearson, P.C. was engaged until the date they were dismissed, there were no disagreements with Harper & Pearson, P.C.on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Harper & Pearson, P.C., would have caused Harper & Pearson, P.C. to make reference to the subject matter of the disagreements in connection with any reports it would have issued, and there were no "reportable events" as that term is defined in Item 304(a) (1) (iv) of Regulation S-B. The Registrant has provided Harper & Pearson, P.C. with a copy of the foregoing disclosure, and has requested that Harper & Pearson, P.C. furnish Registrant with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure. The Registrant will file as an amendment to this Form 8-K a copy of the letter from Harper & Pearson, P.C.as required by Item 304 of Regulation S-B. B)On August 9, 2007, the Registrant executed an engagement letter with McElravy, Kinchen & Associates, P.C. ("McElravy") to assume the role of its new certifying accountant. Mcelravy has been asked to perform the quarterly review of Registrant for the quarter ended June 30, 2007.During the periods ended December 31, 2001 through 2006 and the subsequent interim period ended March 31, 2007, and through the date of the firm's engagement the Registrant did not consult with McElravy with regard to: (i) the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on Registrant's financial statements; or (ii) any matter that was either the subject of a disagreement or a reportable event (as described in Item 304(a) (1) (iv) of Regulation S-B. The engagement of the new principal auditor was recommended and approved by the Board of Directors of Registrant. ITEM 9.01 Financial Statements and Exhibits. (c) Exhibits 16.1 Letter from Harper & Pearson, P.C. to the Securities and Exchange Commission dated August 14, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXOUSIA ADVANCED MATERIALS, INC. Date:August 14,2007 By://s// Lane Brindley President EXHIBIT 16.1 August 14, 2007 U.S. Securities and Exchange Commission 450 Fifth Street, NW Washington, DC20549 RE: Exousia Advanced Materials, Inc. We have read the statements under Item 4.01 of the Current Report on Form 8K to be filed with the Securities and Exchange Commission on August 13, 2007 regarding the change of auditors. We agree with all statements pertaining to us. We have no basis to agree or disagree with statements pertaining to the successor accountants. /s/ Harper & Pearson Company, PC Harper & Pearson Company, PC www.harperpearson.com Houston, TX
